DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Objections to claims 2, 7, 12 and 17 are withdrawn since amended claims overcome the objection.

Allowable Subject Matter
Claims 1, 3-6, 9-11, 13-16 and 19-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to switching between 2 step and 4 step random access (RA) procedures and contention resolutions.
The closest prior of records fails to teach the allowable features of claims 1, 3-6, 9-11, 13-16 and 19-20.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claim 1, 6, 11 and 16, the claimed limitations transmitting, to a base station, a random access (RA) preamble of a message A (MsgA) for a 2 step RA procedure on a physical RA channel (PRACH);
transmitting, to the base station, a payload of the MsgA for the 2 step RA procedure on a physical uplink shared channel (PUSCH), the payload including a cell-radio network temporary identifier (C-RNTI);
receiving, from the base station, a physical downlink control channel (PDCCH) addressed to the C-RNTI included in the payload of the MsgA;
identifying that the 2 step RA procedure is successfully completed, in case that a time alignment timer (TAT) is running and the PDCCH schedules an uplink resource for a new transmission; and
identifying that the 2 step RA procedure is successfully completed, in case that the TAT is not running, the PDCCH schedules a downlink resource, and a timing advance (TA) command is received based on the downlink resource” is considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 01/05/2022